        Case 1:19-cv-03331-MLB Document 72 Filed 08/03/20 Page 1 of 4




 Susan Baker Manning
 +1.202.373.6172
 susan.manning@morganlewis.com



 August 3, 2020


 VIA ECF

 Hon. Michael L. Brown
 U.S. District Court for the Northern District of Georgia
 Richard B. Russell Federal Building
 75 Ted Turner Drive, SW
 Atlanta, GA 30303-3309

 Re:      Mize v. Pompeo, No. 1:19-cv-03331-MLB

 Dear Judge Brown:

 Pursuant to the Court’s order during the July 29, 2020 hearing (Hrg. Tr. at 31), Plaintiffs write to
 address certain of the ongoing harms they face as a result of Defendant’s refusal to recognize
 S.M.-G. as a U.S. citizen from birth under § 301(c) of the Immigration and Nationalization Act,
 codified at 8 U.S.C. § 1401(c). Plaintiffs continue to be harmed in several ways even if S.M.-G. now
 qualifies for naturalization under 8 U.S.C. § 1431(a), including because S.M.-G. does not have
 concrete evidence of her U.S. citizenship. Any future effort Plaintiffs might make to document
 S.M.-G.’s citizenship would involve significant fees, additional legal costs, or both, as well as delays
 of up to a year or more. Defendants’ Motion to Dismiss should be denied because Defendants
 conduct continues to harm Plaintiffs, and this Court is fully empowered to remedy these ongoing
 injuries.

 Citizenship under § 1431(a), rather than under § 1401(c), has both immediate and long-term
 consequences. It is undisputed that an immigrant who naturalizes as a U.S. citizen does not have
 all of the same legal rights as a citizen at birth—and in particular is ineligible for the presidency and
 vice-presidency—and also is disadvantaged in seeking security clearances and certain forms of
 government employment. See Plaintiffs’ Opposition to Defendants’ Motion to Dismiss (ECF No. 65)
 (“Opp.”) at 9-10.

 The difference between citizenship under § 1431(a) and § 1401(c) also has significant near-term
 practical implications for S.M.-G. Naturalization under Section 1431(a) is “automatic[].” Unlike the
 typical naturalization process, there is no required application process or oath. See 8 U.S.C.
 §§ 1421, 1448. And, importantly, U.S. Citizenship and Immigration Services (“USCIS”) does not
 issue a Certificate of Naturalization to persons who naturalize under § 1431(a). Thus, although




                                                      Morgan, Lewis & Bockius        LLP

                                                      1111 Pennsylvania Avenue, NW
                                                      Washington, DC 20004                 +1.202.739.3000
                                                      United States                        +1.202.739.3001
DB1/ 115246365.4
        Case 1:19-cv-03331-MLB Document 72 Filed 08/03/20 Page 2 of 4


 VIA ECF

 Hon. Michael L. Brown
 August 3, 2020
 Page 2

 government counsel may imply to this Court that S.M.-G. appears to qualify for naturalization,1
 absent an order from this Court, she will have no tangible proof of her citizenship.

 In arguing that the case is moot, Defendants contend that these ongoing harms can be addressed
 if Plaintiffs take additional action to obtain a passport.

 First, it is inappropriate for Defendants to rely on something Plaintiffs might do in the future to
 argue that Plaintiffs are not now being injured. If Defendants are willing to remedy the injuries
 they have caused Plaintiffs, then Defendants should do so. But Defendants have already rejected
 S.M.-G.’s passport application, there is no pending passport application, Defendants have not
 stipulated that S.M.-G. is a citizen, and it is Plaintiffs’ pending Motion for Partial Summary
 Judgment—not Defendants’ pending Motion to Dismiss—that seeks an order directing the
 government to issue S.M.-G. a passport. Defendants cannot avoid the merits of this case by
 demanding that Plaintiffs incur additional expense, delay, and inconvenience to lessen (but not
 eliminate) government-imposed harm. See Steinberg v. District of Columbia, 901 F. Supp. 2d 63,
 70 (D.D.C. 2012) (finding that a letter reinstating the plaintiff did not moot plaintiff’s request for
 injunctive relief in part because the relief provided is “contingent on [plaintiff]’s future actions,”
 noting that the “express conditions . . . belie [defendant’s] assertion that they have completely
 satisfied” plaintiff’s requirements for relief); U.S. Commodity Futures Trading Comm'n v. Escobio,
 946 F.3d 1242, 1251 (11th Cir. 2020) (emphasizing that claims for injunctive relief are only
 considered moot if, inter alia, “interim relief or events have completely and irrevocably eradicated
 the effects of the alleged violation”) (emphasis added); Fanin v. U.S. Dep't of Veterans Affairs, 572
 F.3d 868, 876 (11th Cir. 2009) (“[a]lmost moot is not actually moot”); Buono v. Norton, 371 F.3d
 543, 545 (9th Cir. 2004) (finding defendants’ urging to moot case unconvincing, despite
 “impending mootness,” because the “case is not yet moot and may not be for a significant time”).
 It is incumbent upon Defendants to show the case is unequivocally moot, a burden they cannot
 satisfy by requiring action from Plaintiffs. See Adarand Constructors, Inc. v. Slater, 528 U.S. 216,
 222 (2000) (recognizing the well-settled principle that the party alleging mootness bears the
 “heavy burden of persuading the court that the challenged conduct” will not recur).

 Second, Defendants’ argument ignores the practical hurdles to obtaining and, importantly, always
 maintaining a passport for S.M.-G. It also ignores the ongoing problems she would still face unless
 she obtained additional—and expensive—evidence of U.S. citizenship.

 The Mize-Greggs anticipate that, at the very least, any future effort to obtain a passport for
 S.M.-G. would require the assistance of immigration counsel—an expense they would incur on top
 of the thousands of dollars in attorney fees and application fees they already spent to apply for
 lawful permanent residency in an effort to keep their daughter from being at risk of deportation.
 See Mize Suppl. Decl. (ECF No. 65-1) ¶ 16. The State Department form DS-11 passport application
 lists several acceptable forms of proof of citizenship for persons born outside the U.S. See
 https://eforms.state.gov/Forms/ds11.PDF at 2. These include several things S.M.-G. does not have
 and cannot get: a previously-issued U.S. passport, a Certificate of Naturalization, and a Consular

 1
   Notably, Defendants merely stated that, if the representations in the Complaint are true, S.M.-G.
 qualifies for naturalization under § 1431(a). See, e.g., Opp. at 3; Reply (ECF 67) at 1, 2 (“If S.M.-
 G. is now a U.S. citizen ...”) (emphasis added); July 29, 2020 Hr’g Tr. at 12. These caveated
 representations are another reason why the government’s statements are not enough to address
 the ongoing harms Plaintiffs face.



DB1/ 115246365.4
        Case 1:19-cv-03331-MLB Document 72 Filed 08/03/20 Page 3 of 4


 VIA ECF

 Hon. Michael L. Brown
 August 3, 2020
 Page 3

 Record of Birth Abroad (“CRBA”) (the previous denial of which is the basis for this litigation). The
 other identified acceptable proof is a Certificate of Citizenship. Id.2

 A CRBA “is a formal document certifying the acquisition of U.S. citizenship at birth by a person
 born abroad to a U.S. citizen parent(s).” 8 FAM 101.1-2(a); see also 22 U.S.C. § 2705 (a CRBA is
 proof of U.S. citizenship). Most relevant here, a CRBA serves as “a record of the acquisition of U.S.
 citizenship at birth by a child born in a foreign state that can be used by that citizen throughout
 life.” 8 FAM 101.1-2(f) (emphasis added). Plaintiffs already paid a non-refundable fee for a CRBA,
 only to have it denied by Defendants. Hrg. Tr. at 9:7-10. A CRBA is the document that most
 naturally serves to prove S.M.-G.’s U.S. citizenship (including since birth), without any additional
 costs or legal steps by Plaintiffs, and it is one this Court can order Defendants to provide.

 Alternatively, S.M-G. may be able to obtain a Certificate of Citizenship from USCIS, although this
 document would not show that she was a citizen at birth, and will require additional non-
 recoverable expenditures by Plaintiffs. To obtain a Certificate of Citizenship, S.M.-G. will have to
 apply and Plaintiffs would have to pay a $1,170 fee. See https://www.uscis.gov/n-600 (last visited
 Aug. 3, 2020). USCIS reports that in Atlanta the typical processing time for a Certificate of
 Citizenship (N-600) application is from 8 to 15 months. See https://egov.uscis.gov/processing-
 times/ (last visited Aug. 3, 2020).

 Finally, in the absence of these requested forms of evidence, the Mize-Greggs would need to try to
 rely on other, non-standard evidence in an effort to obtain a passport for S.M.-G., a process which
 will necessitate the advice of counsel. See https://travel.state.gov/content/travel/en/Intercountry-
 Adoption/adopt_ref/adoption-FAQs/child-citizenship-act-of-2000.html. However, even if S.M.-G.
 were to obtain a passport, that would not give her the kind of generally-accepted proof of
 citizenship she will need throughout her life, and which a CRBA would provide.

 Although a current passport is supposed to serve as proof of U.S. citizenship, 8 U.S.C. § 2705,
 even the government recognizes that this is not always what happens in practice. On its website,
 USCIS explains that a Certificate of Citizenship, unlike a passport, is widely accepted as proof of
 citizenship:

                   A validly issued U.S. passport generally serves as evidence of your
                   U.S. citizenship during its period of validity unless that passport has
                   been revoked by the Department of State. However, you may be
                   required to submit your Certificate of Citizenship when attempting
                   to apply for certain other benefits, including, but not limited to:
                   • Social Security benefits • State issued ID including a Driver’s
                   License or Learning Permit • Financial Aid • Employment • Passport
                   Renewal[.]

 USCIS, N-600, Application for Certificate of Citizenship Frequently Asked Questions,
 https://www.uscis.gov/forms/n-600-application-for-certificate-of-citizenship-frequently-asked-
 questions (last visited Aug. 3, 2020). Moreover, a passport is of limited use as it expires after five

 2
  The DS-11 form notes that other evidence may be acceptable in two inapplicable situations (the
 naturalization of a parent and adoption) and in the same situation (“birth abroad to at least one
 U.S. citizen parent”) where the State Department already declined to issue S.M.-G. a passport.



DB1/ 115246365.4
        Case 1:19-cv-03331-MLB Document 72 Filed 08/03/20 Page 4 of 4


 VIA ECF

 Hon. Michael L. Brown
 August 3, 2020
 Page 4

 years for minors under 16 or after ten years for persons 16 or older. See
 https://travel.state.gov/content/travel/en/passports/passport-help/faqs.html (last visited Aug. 3,
 2020). As Defendants would have it, Plaintiffs would need to continually renew S.M.-G.’s passport
 in order to have proof of her citizenship. At current fee rates, this will cost S.M.-G. at least several
 hundred dollars over her lifetime, and likely more as fees go up over time. See
 https://travel.state.gov/content/travel/en/passports/how-apply/fees.html (last visited Aug. 3,
 2020). By contrast, a CRBA serves as proof of U.S. citizenship throughout life, and it does not
 expire. See 8 FAM 101.1-2(f). In addition, even USCIS acknowledges that a passport may not be
 sufficient proof of citizenship in all circumstances.

 In sum, even if S.M.-G. qualifies for naturalization under § 1431(a), this case is not moot for all of
 the reasons discussed in Plaintiffs’ Opposition and at the July 29, 2020 hearing. Defendants’ refusal
 to issue a CRBA and passport continues to harm Plaintiffs, including by depriving them of the
 necessary proof of citizenship (since birth) that S.M.-G. needs both now and in the future.

 This Court can remedy these harms by declaring that S.M.-G. is a citizen from birth under
 § 1401(c) and order Defendants to issue her a passport. The Court may also grant such other relief
 as it deems equitable and just, including ordering Defendants to issue S.M.-G. a CRBA.

 Respectfully yours,



 Susan Baker Manning

 Admitted Pro Hac Vice
 Attorneys for Plaintiffs
 MORGAN, LEWIS & BOCKIUS LLP
 1111 Pennsylvania Ave., NW
 Washington DC 20004
 Telephone: (202) 739-3000
 Email: susan.manning@morganlewis.com




DB1/ 115246365.4
